Title: To George Washington from Samuel Huntington, 11 March 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir,
            Philadelphia March 11. 1780
          
          Your Excellency will receive herewith enclosed two Acts of Congress of the 10th & 11th Instant.
          The former containing Regulations for the Payment of Arrears due, or to become due to the Soldiery for cloathing pursuant to the Resolution of Congress of the 16th of August last.
          The latter impowering the Commander in Chief to make the most salutary Regulations possible for m[o]difying the Practice of taking Men from the Regiments to act as Servants to Officers with certain Regulations respecting Servants that may be hereafter enlisted or retained by Officers.
          Your Excellency will also herewith receive a Copy of the Sentence of the Court Martial on the Trial of Major General Arnold with an Act of Congress of the 12th of February confirming the same. I have the honour to be with the highest respect your Excy’s hble servant
          
            Sam. Huntington President
          
         